--------------------------------------------------------------------------------

Exhibit 10.1
 
OPTION AND MINING CLAIM ACQUISITION AGREEMENT
 
THIS AGREEMENT is made effective as of the 20th day of December, 2010.
 
BETWEEN:
 
MEXIVADA MINING CORPORATION, a company incorporated under the laws of the State
of Nevada , with an address of 1018 – 475 Howe Street, Vancouver, British
Columbia V6C 2B3, (hereinafter the "Optionor") OF
THE FIRST PART
 
AND:
 
SPARTAN GOLD, LTD., a company incorporated under the laws of the State of
Nevada, with an address of 13951 N. Scottsdale Road, Suite 233, Scottsdale,
Arizona 05254 (hereinafter the “Optionee" or “ Spartan”), OF THE SECOND PART
 
AND
SPHERE RESOURCES INC., a corporation duly incorporated under the laws of the
Yukon, Canada, with an address of 204 Black Street, Suite 300, Whitehorse,
Yukon, Canada Y1A 2M9 (hereinafter “Sphere") OF THE THIRD PART
 
WHEREAS:
 
 
A.
The Optionor is the owner of a 100% interest in 25 mining claims in Elko County,
in the State of Nevada, known as the “Poker Flats" Property, hereinafter the
"Property,” also referred to as “Optionor’s Claims”; and

 
 
B.
The Optionor has agreed to grant an exclusive option to the Optionee to acquire
up to a seventy percent (70%) interest in and to the Property, on the terms and
conditions set out in this Agreement.

 
 
C.
Sphere will be a participant with the Optionee under this Agreement at the
feasibility and subsequent stage of the development of the Property.

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of
$10.00 now paid by the Optionee to the Optionor (the receipt of which is hereby
acknowledged), the parties agree as follows:
 
1. DEFINITIONS
 
1.1   For the purposes of this Agreement the following words and phrases shall
have the following meanings, namely:
 
(a)"Agreement" means this agreement and all schedules hereto, as may be amended
from time to time;
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
(b) 
"Commencement of Commercial Production" means:

 
 
(i)
if a mill is located on the Property, the last day of a period of forty (40)
consecutive days in which, for not less than thirty (30) days, the mill
processed ore from the Property at not less than sixty percent (60%) of its
rated capacity; or

 
 
(ii)
if no mill is located on the Property, the last day of a period of thirty (30)
consecutive days during which ore has been shipped from the Property on a
reasonably regular basis for the purpose of earning revenues,

 
but no period of time during which ore is shipped from the Property for testing
purposes, and no period of time during which milling operations are undertaken
as initial tune-up, shall be taken into account in determining the date of
Commencement of Commercial Production;
 

 
(c) 
"Encumbrance" means any privilege, mortgage, hypothec, lien, charge,
pledge,security interest or adverse claim;

 

 
(d) 
"Environmental Liability" means any claim, demand, loss, liability, damage, cost
orexpense (including legal fees) suffered or incurred in respect of
environmental cleanup and remediation obligations and liabilities arising
directly or indirectly from operations or activities conducted in or on the
Property;

 

 
(e) 
"Exchange" means the TSX Venture Exchange and such other stock exchanges onwhich
the Optionee's and Sphere’s shares may become listed;

 

 
(f) 
"Exploration Expenditures" means all expenditures and costs incurred by
theCompany relating directly or indirectly to the Property, including all
expenditures and costs incurred: (a) in doing geophysical, geochemical, land,
airborne, environmental and geological examinations, assessments, assays, audits
and surveys; (b) in line cutting, mapping, trenching and staking; (c) in
searching for, digging, trucking, sampling, working, developing, mining and
extracting ores, minerals and metals; (d) in conducting diamond and other
drilling; (e) in obtaining, providing, installing and erecting mining, milling
and other treatment, plant, ancillary facilities, buildings, machinery, tools,
appliances and equipment; (f) in construction of access roads and other
facilities on or for the benefit of the Property or any part thereof; (g) in
transporting personnel, supplies, mining, milling and other treatment plant,
ancillary facilities, buildings, machinery, tools, appliances and equipment in,
to or from the Property or any part thereof; (h) in paying reasonable wages and
salaries (including “fringe benefits”, but excluding home office costs) of
personnel directly engaged in performing work on the Property; (i) in paying
assessments and contributions under applicable employment legislation relating
to workers’ compensation and unemployment insurance and other applicable
legislation related to such personnel; (j) in supplying food, lodging and other
reasonable needs for such personnel; (k) in obtaining and maintaining insurance;
(l) in obtaining legal, accounting, consulting and other contract and
professional services or facilities related to work performed or to be performed
hereunder; (m) in paying any taxes, fees, charges, payments and rentals
(including payments made in lieu of assessment work) or otherwise incurred to
transfer the Property or any part thereof in good standing; (n) in paying goods
and services tax and social service tax and other taxes charged on expenditures
made or incurred by the Optionee relating directly or indirectly to the
Property; (o) in acquiring access and surface rights to the Property; (p) in
carrying out any negotiations and preparing, settling and executing any
Agreements and other documents relating to environmental or indigenous peoples’
claims, requirements or matters; (q) in obtaining all necessary or appropriate
approvals, permits, consents and permissions relating to carrying out of work,
including environmental permits, approvals and consents; (r) in carrying out
reclamation and remediation; (s) in improving, protecting and perfecting title
to the Property or any part thereof; (t) in carrying out mineral, soil, water,
air and other testing; and (u) in preparing engineering, geological, financing,
marketing and environmental studies and reports and test work related thereto.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(g)
"Lessor" means Richard R. Redfern dba RMIC Gold;

 
 
(h)
"Mining Lease" means the mining lease dated December 3, 2004, between the
Optionor and the Lessor whereby the Optionor acquired a one hundred percent
(100%) interest in the Property, subject to a purchasable 3.0% Net Smelter
Returns Royalty. A copy of the Mining Lease is attached as Schedule “B”;

 
 
(i)
"Option" means the option to acquire a seventy percent (70%) undivided interest
in and to the Property as provided in this Agreement;

 
 
(j)
"Option Period" means the period from the date of this Agreement to and
including the date of exercise or termination of the Option;

 
 
(k)
"Property" and “Optionor’s Claims” means the unpatented mineral claims described
in Schedule "A", including any replacement or successor claims, and all mining
leases and other mining interests derived from any such claims or surrounding
properties situated within the Area of Interest defined below that are later
acquired by the parties hereto. Any reference herein to any mineral claim
comprising the Property includes any mineral leases or other interests into
which such mineral claim may have been converted;

 
 
(l)
"Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration of the
Property, or for the purpose of placing the Property into production or
continuing production therefrom;

 
 
(m)
"Net Smelter Returns Production Royalty" means the amount of royalty from time
to time payable to the Lessor under the Mining Lease and as defined in Exhibit B
in the attached Schedule "B"; and

 
 
(n)
"Shares" means the common shares in the capital of Sphere Resources Inc. to be
issued to the Optionor pursuant to this Agreement and the exercise of the
Option.

 
 
 
3

--------------------------------------------------------------------------------

 
 
2.   REPRESENTATIONS AND WARRANTIES
 
2.1 
The Optionor represents and warrants to the Optionee and Sphere that:

 
 
(a)
Optionor is the legal and beneficial owner of a one hundred percent (100%)
interest in the unpatented mineral claims described in Schedule “A”, under the
Mining Lease, and has the exclusive right to enter into this Agreement and
assign, convey and dispose of its interest in the Property in accordance with
the terms hereof;

 
 
(b)
the unpatented mineral claims comprising the Property are validly located, duly
recorded and in good standing, free and clear of all Encumbrances and underlying
interests whatsoever;

 
 
(c)
the Mining Lease attached as Schedule “B” to this Agreement is in good standing;

 
 
(d)
there are no actions, suits, investigations or proceedings before any court,
arbitrator, administrative agency or other tribunal or governmental authority,
whether current, pending or threatened, which directly relate to or affect the
Property;

 
 
(e)
there are no outstanding Agreements or options to purchase or otherwise acquire
the Property or any portion thereof or any interest therein, and no person,
other than the Lessor, has any royalty or other interest whatsoever in the
production from the Property or the profits earned from any of the unpatented
mineral claims comprising the Property;

 
 
(f)
the Optionor is legally entitled to hold its interest in the Property and the
licenses, permits, easements, rights of way, certificates and other approvals
now held or hereafter acquired by it and necessary for the exploitation of the
Property, and will remain so entitled for so long as it holds any interest in
the Property;

 
 
(g)
upon exercise of the Option, the Optionor will have the legal right and
authority to transfer title to an undivided seventy percent (70%) legal and
beneficial interest in the Property to the Optionee;

 
 
(h)
there are no obligations or commitments for reclamation, closure or other
environmental corrective, clean-up or remediation action directly or indirectly
relating to the Property;

 
 
(i)
no environmental audit, assessment, study or test has been conducted on the
Property by or on behalf of the Optionor nor is the Optionor aware after
reasonable inquiry of any of the same having been conducted by or on behalf of
any governmental authority or by any other person;

 
 
(j)
the Property is not the whole or substantially the whole of the undertaking of
the Optionor;

 
 
(k)
Optionor has been duly incorporated and is a valid and subsisting body corporate
under the laws of Nevada and is duly qualified to carry on business in Nevada
and to hold an interest in the Property; and

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(l)
Optionor has duly obtained all necessary governmental, corporate and other
authorizations for its execution and performance of this Agreement, and the
consummation of the transactions contemplated herein will not, with the giving
of notice or the passage of time, or both, result in a breach of, constitute a
default under, the terms or provisions of any law applicable to it, its
constating documents, any resolution of its directors or shareholders or any
indenture, Agreement or other instrument to which it is a party or by which it
or its assets may be bound.

 
2.2 
The Optionee represents and warrants to the Optionor that:

 
 
(a)
Optionee is lawfully authorized to hold mineral claims and real property under
the laws of the jurisdiction in which the Property is situate;

 
 
(b)
Optionee has been duly incorporated and is a valid and subsisting company under
the laws of Nevada and is duly qualified to carry on business in its
jurisdiction of incorporation and to hold an interest in the Property;

 
 
(c)
Optionee has duly obtained all necessary governmental, corporate and other
authorizations for its execution and performance of this Agreement, and the
consummation of the transactions contemplated herein will not, with the giving
of notice or the passage of time, or both, result in a breach of, constitute a
default under, or result in the creation of any Encumbrance on its assets under,
the terms or provisions of any law applicable to it, its constating documents,
any resolution of its directors or shareholders or any indenture, Agreement or
other instrument to which it is a party or by which it or its assets may be
bound;

 
 
(d)
no proceedings are pending for, and the Optionee is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of the
Optionee or the placing of the Optionee in bankruptcy or subject to any other
laws governing the affairs of insolvent corporations; and

 
 
(e)
the common shares in Sphere Resources, Inc. issued under this agreement will, at
the time of delivery to the Optionor, be duly authorized and validly allotted
and issued as fully paid and non-assessable free of any liens, charges or
encumbrances.

 
2.3 
The representations and warranties of the parties set out herein are conditions
upon which theparties have relied in entering into this Agreement and shall
survive the termination of this Agreement and the acquisition of any interest in
the Property by the Optionee hereunder, and each party shall indemnify and save
harmless from all loss, damage, costs and expenses which may be suffered or
incurred by the other as a result of or in connection with any breach or
inaccuracy of any such representation and warranty made by such party.

 
3. 
GRANT AND EXERCISE OF OPTION

 
3.1
The Optionor hereby grants to the Optionee the sole and exclusive right and
option (the“Option”) to acquire an undivided seventy percent (70%) interest in
and to the Property free and clear of all charges, encumbrances and claims,
except for the Mining Lease and the Royalty.

 
 
 
5

--------------------------------------------------------------------------------

 
 
3.2 
The Optionee will be deemed to have exercised its option as follows:

 
 
(a)
acquire an initial fifty-one percent (51%) interest in the Property upon
incurring Exploration Expenditures of US $500,000 on or before the third
anniversary date of this Agreement, such expenditures to be incurred and paid by
Spartan;



 
 
(b)
acquire an additional nineteen percent (19%) interest in the Property upon
incurring additional Exploration Expenditures of US $250,000 and by also
completing and delivering to Optionor an Industry-standard Mining Feasibility
Study (not necessarily "bankable") on or before the fifth anniversary date of
this Agreement, such additional expenditures and Mining Feasibility Study to be
incurred and paid by Sphere; and

 
3.3 
In order to maintain the Option, the Optionee and Sphere will also be required
to:

 

 
(a)
Optionee shall pay US $25,000 to the Optionor on the execution of this
Agreement;

 

 
(b)
Sphere shall allot and issue to the Optionor, as fully paid and non-assessable,

 
the Shares as follows:
 

 
(i)
200,000 common shares of Sphere Resources Inc. within 60 days of the execution
of this Agreement; and

 

 
(ii)
300,000 common shares of Sphere Resources Inc. within 60 days of Optionor
acquiring a 51% interest in the Property.

 
3.4  It is understood and agreed by and between Spartan and Sphere that Spartan
shall be responsible for and pay US $500,000 of initial Exploration Expenditures
and Sphere shall be responsible for and pay the additional US $250,000
Exploration Expenditures and the Mining Feasibility Study as set forth above.
Title to the seventy percent (70%) interest in the Property conveyed hereunder
shall vest in Optionee (Spartan). Upon exercise of the Option and acquisition of
the 70% interest in the Property, Spartan and Sphere shall enter into a joint
venture agreement whereby each party is an equal partner with a thirty-five
percent (35%) interest in the Property going forward. Such joint venture
agreement shall provide for a four person technical committee, with equal
representation from each party to the agreement. The technical committee shall
meet at least twice per year and will be responsible for setting annual
exploration and development program goals and expenditures. If one party to the
joint venture agreement fails to meet part or all of its annual expenditure
obligation as determined by the technical committee, the other party shall have
the right to pay all or part of the shortfall in order to meet the program goals
and thereby earn an additional proportionate share of the joint venture profits.
 
3.5   Exploration Expenditures shall be deemed to have been incurred by the
Optionee when the Optionee has expended funds or has received goods or services
from third parties for which the Optionee has an obligation to make payment,
whether or not payment has been made. Where Exploration Expenditures are charged
to the Optionee by an affiliate of the Optionee for services rendered by such
affiliate, such Exploration Expenditures shall not exceed the fair market value
of the services rendered.
 
 
 
6

--------------------------------------------------------------------------------

 
 
3.6   Exploration Expenditures incurred by the Optionee exceeding the amount of
Exploration Expenditures required to be incurred within any period shall be
carried forward to the succeeding period and qualify as Exploration
Expenditures. If the Exploration Expenditures incurred are less than the amount
of the Exploration Expenditures required to be incurred in any period, the
Optionee may at its option pay the deficiency to the Optionor within sixty (60)
days after the end of such period in order to maintain the Option. Any such
payment of cash in lieu shall be deemed to be Exploration Expenditures incurred
on the Property on or before the relevant date for the purposes of this Part 3.
 
3.7   If the Optionee reasonably believes that it has incurred Exploration
Expenditures required to be incurred by the Optionee in any period in order to
maintain the Option, but it is subsequently determined upon examination or audit
by either party that such Exploration Expenditures were not incurred within such
period, the Optionee shall not lose any of its rights hereunder and the Option
shall not terminate, provided that the Optionee pays the Optionor such
deficiency in Exploration Expenditures within thirty (30) days following such
determination (if determined by the Optionee) or within thirty (30) days
following notice to the Optionee of such deficiency (if determined by the
Optionor), and the payment of such deficiency in Exploration Expenditures shall
be deemed to be Exploration Expenditures incurred by the Optionee for purposes
of this Agreement.
 
3.8   If and when the Option has been exercised, an undivided seventy percent
(70%) right, title and interest in and to the Property shall vest in the
Optionee free and clear of all charges, encumbrances and claims, except for the
Mining Lease.
 
3.9   After the exercise of the Option, Optionee and Sphere shall have the right
to purchase up to seventy percent (70%) of the three percent (3%) Net Smelter
Returns Production Royalty reserved and provided to Lessor in Section 6 of the
Mining Lease, and Optionor shall have the right to purchase up to thirty percent
(30%) of this Production Royalty.
 
4.   TRANSFER OF PROPERTY
 
4.1   The Optionor shall, forthwith after the exercise of the Option by the
Optionee, deliver to the Optionee a duly executed assignment and transfer of the
appropriate interest in the Property which shall have been acquired by the
Optionee upon exercise of the Option.
 
5.   RIGHT OF ENTRY
 
5.1   For so long as the Option is outstanding and in effect , the Optionee and
Sphere and their employees, representatives, agents and independent contractors
shall have the right:
 
 
(a)
to access all information in the possession or control of the Optionor relating
to the prior operations of the Optionor, including all geological, geophysical
and geochemical data and drill results;

 
 
(b)
to enter upon the Property and carry out such exploration and development work
thereon and thereunder as the Optionee considers advisable, including removing
material from the Property for the purpose of testing; and

 
 
(c)
to bring upon and erect upon the Property such structures, machinery and
equipment, facilities and supplies as the Optionee and Sphere consider
advisable.

 
 
 
7

--------------------------------------------------------------------------------

 
 
 6.   OBLIGATIONS OF THE OPTIONEE DURING OPTION PERIOD
 
6.1   During the Option Period the Optionee shall:
 
 
(a)
maintain in good standing those mineral claims comprising the Property by the
doing and filing of assessment work or the making of payments in lieu thereof,
by the payment of all Federal, State, and local assessed claim fees, taxes and
rentals, and the performance of all other actions which may be necessary in that
regard and in order to keep such mineral claims free and clear of all liens and
other charges arising from the Optionee's activities thereon except those at the
time contested in good faith by the Optionee;

 
 
(b)
pay the Lessor the annual lease payments in accordance with the terms of the
Mining Lease;

 
 
(c)
record all exploration work carried out on the Property by the Optionee as
assessment work;

 
 
(d)
permit the directors, officers, employees and designated consultants of the
Optionor, at their own risk and expense, access to the Property at all
reasonable times, and the Optionor agrees to indemnify the Optionee against and
to save it harmless from all costs, claims, liabilities and expenses that the
Optionee may incur or suffer as a result of any injury (including injury causing
death) to any director, officer, employee or designated consultant of the
Optionor while on the Property;

 
 
(e)
do all work on the Property in a good and workmanlike fashion and in accordance
with all applicable laws, regulations, orders and ordinances of any governmental
authority;

 
 
(f)
indemnify and save the Optionor harmless in respect of any and all costs,
claims, liabilities and expenses arising out of the Optionee's activities on the
Property, but the Optionee shall incur no obligation hereunder in respect of
claims arising or damages suffered after termination of the Option if upon
termination of the Option any workings on or improvements to the Property made
by the Optionee are left in a safe condition;

 
 
(g)
permit the Optionor, at its own expense, reasonable access to the results of the
work done on the Property during the last completed calendar year; and

 
 
(h)
deliver to the Optionor, forthwith upon receipt thereof, copies of all reports,
maps, assay results and other technical data compiled by or prepared at the
direction of the Optionee with respect to the Property.

 
 
 
8

--------------------------------------------------------------------------------

 
 
6.2    CLAIM MAINTENANCE FEES; ASSESSMENT WORK; AMENDMENTS AND RELOCATIONS
 
6.2 (a)   Each year this Agreement is in effect, Optionee agrees to pay the
required federal and state fees, or if it becomes necessary, to conduct
assessment work, and to file and record such notices or affidavits as necessary
to maintain Optionor’s Claims which become due on or before September 1 of that
agreement year, whether or not Optionee terminates this Agreement prior to
September 1 of that agreement year. In addition, if Optionee terminates this
Agreement within 120 days prior to September 1 of any agreement year after 2010,
Optionee shall pay the required federal and state fees next due and to file and
record such notices or affidavits as necessary to maintain said claims for the
next one-year period following such termination of this Agreement. If the due
date for payment of rental or maintenance fees or performance of annual
assessment work, or other annual claim maintenance requirements, changes to a
date or dates different than August 31 or September 1 of each year, then
Optionee shall be responsible for the satisfaction of any such obligations as
specified above. No later than twenty-one (2 1) days prior to the end of the
assessment year or thirty (30) days prior to termination of this Agreement,
Optionee shall provide evidence to Optionor that Optionee has completed or will
complete such obligations as specified above.
 
6.2 (b)   If federal assessment work requirements are reinstated, or independent
state assessment work requirements are imposed, at any time during the term of
this Agreement, Optionee shall perform or cause to be performed such assessment
work as required by law in order to maintain the unpatented mining claims. With
respect to such work, Optionee shall during the term of this Agreement record or
file with the appropriate county and the Nevada State Office of the Bureau of
Land Management copies of the assessment affidavits or notices as may then be
required by law within the time prescribed for such recording or filing.
Optionee shall have the right to perform the assessment work required hereunder
pursuant to a common plan of exploration, and continued occupancy of each claim
shall not be required. At the request of Optionor at any time after July 1 of
each assessment year, Optionee shall provide evidence to Optionor that Optionee
has completed or will complete the assessment work, if required, for that
assessment year by the end of the assessment year.
 
During the term of this Agreement, Optionee may at its sole cost, as agent for
the benefit of Optionor: 1) amend or relocate any unpatented mining claim
included within Optioner’s Claims; 2) locate any fractions and, 3) apply for
mining patents or mining leases or other forms of mineral tenure for any such
unpatented claims.
 
6.2 (c)   Optionee will provide to Optionor photocopies of all documents filed
or recorded by Optionee with respect to this Section.
 
7.   TERMINATION OF OPTION BY OPTIONEE
 
7.1   The Option shall terminate:
 
 
(a)
upon the Optionee failing to incur or make any expenditure or payment which must
be incurred or made or issued in exercise of the Option; or

 
 
(b)
at any other time, the Optionee shall have the right to terminate this Agreement
at any time by giving Optionor notice in writing thirty (30) days prior to
termination. Optionee shall be responsible for any outstanding environmental or
reclamation liabilities, all option payments as provided for above shall be paid
in full to the date of termination, and all annual holding fees which become due
during the lease year and next due following termination shall be paid as
provided for above.

 
 
 
9

--------------------------------------------------------------------------------

 
 

 
(c)
In addition to Optionee’s right to terminate this Agreement as provided herein,
if certain of Optionor's Claims are found to be invalid and non-relocatable,
Optionee may relinquish portions of Optionor's Claims to Optionor at any time
upon thirty (30) days written notice to Optionor, and keep this Agreement in
effect as to the remainder of Optionor's Claims. Partial relinquishment will
relieve Optionee of any prospective obligations or liabilities with respect to
the relinquished portion in the same manner as would termination of the
Agreement as set forth herein.

 

 
(d)
If Optionee fully or partially terminates this Agreement, Optionee will
promptlyprovide to Optionor, in good and recordable form, an assignment and
release in order to reconvey such interest or interests to Optionor. In any such
assignment, Optionee will represent that Optionor's Claims are free and clear of
liens or encumbrances created by, through or under Optionee.

 
7.2   If the Option is terminated, the Optionee shall deliver or make available
at no cost to the Optionor within 90 days of such termination, all drill core,
copies of all reports, maps, assay results and other relevant technical data
compiled by, prepared at the direction of, or in the possession of the Optionee
with respect to the Property and not theretofore furnished to the Optionor.
 
7.3   Notwithstanding the termination of the Option, the Optionee and Sphere
shall have the right, within a period of 180 days following the end of the
Option Period, to remove from the Property all buildings, plant, equipment,
machinery, tools, appliances and supplies which have been brought upon the
Property by or on behalf of the Optionee or Sphere, and any such property not
removed within such 180 day period shall thereafter become the property of the
Optionor.
 
8.   TAXES AND ASSESSMENTS
 
a.   So long as this Agreement shall remain in effect, Optionee shall pay when
due all real property taxes and all fees and taxes of any kind assessed against
the Optionor’s Claims or its personal property and improvements placed upon
Optionor's Claims, or any part thereof, accruing after the effective date of
this Agreement. Neither party shall be responsible for taxes levied or assessed
against the other based upon production or income from Optionor's Claims.
Optionee shall at all times have the right, at its option and sole cost, to
contest in courts or otherwise, either in its own name or in the name of
Optionor the validity or amount of any such taxes or assessments, or to take
such other steps or proceedings as Optionee may deem necessary to secure a
cancellation, reduction, readjustment or equalization thereof, before Optionee
shall be required to pay the same. Optionee shall upon request furnish to
Optionor duplicate receipts of all such taxes or assessments when paid. It is
agreed that should Optionor receive tax bills or claims that are the
responsibility of Optionee, the same shall be promptly forwarded to Optionee for
appropriate action and if not so forwarded Optionee shall not be responsible for
any delinquent payment charges or interest charges resulting from the late
payment of such taxes.
 
b.    Optionee shall have the right, at its option, to pay and discharge any
unpaid rentals or royalties, liens, or encumbrances against Optionor's Claims or
any interest therein, which arises out of an obligation of Optionor in existence
on the date of this Agreement, and Optionee shall have the right, at its option,
to redeem Optionor's Claims from any foreclosure, judicial, sheriff’s or tax
sale caused by failure of Optionor or their predecessors to pay any indebtedness
secured by liens or encumbrances against Optionor's Claims. Any such payments
made by Optionee, which were caused by and determined to be the obligation of
Optionor, may be credited against payments due Optionor under this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
9.   POWER TO CHARGE PROPERTY
 
9.1   At any time after the Optionee has exercised the Option, the Optionee may
grant mortgages, charges or liens (each of which is herein called a "mortgage")
of and upon the Property or any portion thereof, any mill or other fixed assets
located thereon, and any or all of the tangible personal property located on or
used in connection with the Property to secure financing of development of the
Property, provided that, unless otherwise agreed to by the Optionor, it shall be
a term of each mortgage that the mortgagee or any person acquiring title to the
Property upon enforcement of the mortgage shall hold the same subject to the
right of the Optionor to receive the Royalty hereunder as if the mortgagee or
any such person had executed this Agreement.
 
10.   ASSIGNMENT
 
10.1   The Optionee may at any time either during the Option Period or
thereafter, sell, assign, transfer or otherwise dispose of all or any portion of
its interest in and to the Property and this Agreement provided that any
purchaser, assignee or transferee of any such interest shall have first
delivered to the Optionor its agreement relating to this Agreement and to the
Property, containing:
 
 
(a)
a covenant to perform all the obligations of the Optionee to be performed under
this Agreement in respect of the interest to be acquired by it from the Optionee
to the same extent as if this Agreement had been originally executed by such
purchaser, assignee or transferee; and

 
 
(b)
a provision subjecting any further sale, assignment, transfer or other
disposition of such interest in the Property and this Agreement or any portion
thereof to the restrictions contained in this paragraph 10.1.

 
10.2   No assignment by the Optionee of any interest less than its entire
interest in this Agreement and in the Property shall, as between the Optionee
and the Optionor, discharge it from any of its obligations hereunder, but upon
the assignment or transfer by the Optionee of the entire interest at the time
held by it in this Agreement, whether to one or more assignees or transferees
and whether in one or in a number of successive assignments or transfers, the
Optionee shall be deemed to be discharged from all obligations hereunder save
and except for the payment of the Royalty or other fulfilment of contractual
commitments accrued due prior to the date on which the Optionee shall have no
further interest in this Agreement.
 
10.3   If the Optionor should receive a bona fide offer from an independent
third party (the "Proposed Purchaser") dealing at arm's length with the Optionor
to purchase all or a part of its interest in the Property, which offer the
Optionor desires to accept, or if the Optionor intends to sell all or a part of
its interest in the Property:
 
 
(a)
The Optionor shall first offer (the "Offer") such interest in writing to the
Optionee upon terms no less favourable than those offered by the Proposed
Purchaser or intended to be offered by the Optionor, as the case may be.

 
 
(b)
The Offer shall specify the price, terms and conditions of such sale, the name
of the Proposed Purchaser and shall, in the case of an intended offer by the
Optionor, disclose the person or persons to whom the Optionor intends to offer
its interest and, if the offer received by the Optionor from the Proposed
Purchaser provides for any consideration payable to the Optionor otherwise than
in cash, the Offer shall include the Optionor's good faith estimate of the cash
equivalent of the non-cash consideration.

 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
(c)
If within a period of 60 days of the receipt of the Offer the Optionee notifies
the Optionor in writing that it will accept the Offer, the Optionor shall be
bound to sell such interest to the Optionee on the terms and conditions of the
Offer. If the Offer so accepted by the Optionee contains the Optionor's good
faith estimate of the cash equivalent of the non-cash consideration as
aforesaid, and if the Optionee disagrees with the Optionor's best estimate, the
Optionee shall so notify the Optionor at the time of acceptance and the Optionee
shall, in such notice, specify what it considers, in good faith, the fair cash
equivalent to be and the resulting total purchase price. If the Optionee so
notifies the Optionor, the acceptance by the Optionee shall be effective and
binding upon the Optionor and the Optionee, and the cash equivalent of any such
non-cash consideration shall be determined by binding arbitration and shall be
payable by the Optionee, subject to prepayment as hereinafter provided, within
60 days following its determination by arbitration. The Optionee shall in such
case pay to the Optionor, against receipt of an absolute transfer of clear and
unencumbered title to the interest of the Optionor being sold, the total
purchase price which is specified in its notice to the Optionor and such amount
shall be credited to the amount determined following arbitration of the cash
equivalent of any non-cash consideration.

 
 
(d)
If the Optionee fails to notify the Optionor before the expiration of the time
limited therefor that it will purchase the interest offered, the Optionor may
sell and transfer such interest to the Proposed Purchaser at the price and on
the terms and conditions specified in the Offer for a period of 60 days, but the
terms of this paragraph shall again apply to such interest if the sale to the
Proposed Purchaser is not completed within such 60 days.

 
 
(e)
Any sale hereunder shall be conditional upon the Proposed Purchaser delivering a
written undertaking to the Optionee, in form and substance satisfactory to its
counsel, to be bound by the terms and conditions of this Agreement.

 
11.   SURRENDER OF PROPERTY INTERESTS PRIOR TO TERMINATION OF AGREEMENT
 
The Optionee may at any time during the Option Period elect to abandon any one
or more of the mineral claims comprised in the Property by giving notice to the
Optionor of such intention. Any claims so abandoned shall be in good standing
under the laws of the jurisdiction in which they are situate for at least 12
months from the date of abandonment. Upon any such abandonment, the mineral
claims so abandoned shall for all purposes of this Agreement cease to form part
of the Property and, if title to such claims has been transferred to the
Optionee, the Optionee shall retransfer such title to the Optionor at the
Optionee's expense.
 
 
 
12

--------------------------------------------------------------------------------

 
 
12.  TITLE
 
a.   Optionor agrees that it will furnish to Optionee, on request, all abstracts
and other title documents in its possession affecting Optionor's Claims held by
Optionor. Optionee may cancel and terminate this Agreement within ninety (90)
days of the effective date if it determines after examination of title documents
that Optionor does not have valid title or ownership of Optionors Claims as
represented and warranted in paragraph 2.1 above and the defects in title can
not be cured under the provisions of paragraph 12.b below. Upon such termination
of this Agreement, all consideration paid by Optionee and Sphere to Optionor
upon execution of the Agreement shall be returned and refunded to Optionee and
Sphere and Optionee and Sphere shall have no further obligations hereunder.
 
b.   Optionee may take all action necessary at Optionee’s expense (including
judicial proceedings) to cure any defect in title to Optionor's Claims. Optionor
agrees to cooperate with Optionee in any such actions taken and to execute all
documents and to take such other action as may be reasonably necessary to assist
Optionee. It is expressly agreed that should defects in the title to any portion
of Optionor's Claims not be curable, Optionee may release this Agreement as to
such portions of Optionor's Claims as specified in section 7.1(c) above and its
rights and obligations hereunder shall immediately cease as to such released
portions.
 
c.   If any third party, including the United States, shall challenge the
validity or title to the Optionor Claims and if such a challenge arises from
Optionor’s conduct, Optionee may at its expense and at its option, choose to
defend such title or validity; if such challenge arises from Optionee’s conduct,
Optionee shall at its expense defend such title or validity. If Optionee chooses
to defend such title as a direct result of Optionor’s conduct, Optionee may
recover reasonable costs and expenses from Optionor.
 
13.    AREA OF INTEREST
 
13.1   If either party or any of its affiliates stakes or otherwise acquires any
interest in mineral claims or any other form of mineral tenure (the “AOI
Tenure”) located wholly or partly in an area (the “Area of Interest”) within two
kilometers from any portion of the Property as it exists at the date of
execution of this Agreement, the acquiring party shall forthwith give notice to
the other party of such staking or acquisition, the costs thereof and all
details in its possession with respect to the nature of the AOI Tenure and the
known mineralization thereon. Upon delivery of such notice:
 
 
(a)
if such notice is delivered prior to the formation of the Joint Venture as set
forth below, the Optionee may elect by notice to the Optionor to require that
such AOI Tenure be included in and thereafter form part of the Property. If the
Optionee so elects and if such AOI Tenure was staked or acquired by the Optionee
or any of its affiliates, the staking or acquisition costs shall constitute
Exploration Expenditures. If the Optionee so elects and if such AOI Tenure was
staked or acquired by the Optionor or any of its affiliates, the Optionee shall
reimburse the Optionor for the staking or acquisition costs, which reimbursed
costs shall also constitute Exploration Expenditures; and

 
 
(b)
if such notice is delivered after formation of the Joint Venture as set forth
below, the other party may elect, by notice to the acquiring party, to require
that such AOI Tenure be included in and thereafter form part of the Property,
provided that the other party then holds a participating interest in the
Property. If such AOI Tenure becomes part of the Property, the party from whom
or from whose affiliate such AOI Tenure was acquired shall be reimbursed its
staking or acquisition costs, and such reimbursement shall be deemed a cost of
the Joint Venture.

 
 
 
13

--------------------------------------------------------------------------------

 
 
14.    FORMATION AND OPERATION OF JOINT VENTURE
 
14.1   Upon the Optionee being deemed to have earned the seventy percent (70%)
interest in the Property pursuant to paragraph 3.6, the Optionee and Sphere and
the Optionor shall participate in a joint venture (the “Joint Venture”) for the
purpose of further exploration and development work on the Property and if
warranted, the operation of one or more mines on the Property.
 
14.2   The participating interests of the parties at the time the Joint Venture
is formed shall be:
 
Optionee and Sphere
70%
Optionor
30%

 
Each party shall be responsible for payment of its proportionate share (based on
its participating interest) of the operating and capital costs of the Joint
Venture’s operations, including reclamation and remediation obligations and any
security required therefor.
 
14.3   Upon formation of the Joint Venture, a Management Committee, formed by
members from each party and holding voting rights in accordance with each
party’s participating interest, shall be established which shall make all
decisions, on a simple majority vote, which are required to be made by the Joint
Venture parties with respect to the Joint Venture’s operation. The Management
Committee shall have the authority to establish its own rules on how meetings of
the Management Committee shall be called and conducted.
 
14.4   The Manager shall be selected by the Management Committee and shall be
subject to the direction and control of the Management Committee. The Optionee
shall have the right to be the Manager of the Joint Venture and to manage and
operate the exploration, feasibility study, mine development and mining phases
of the project during the term of the Joint Venture.
 
14.5   The Manager shall be entitled to charge the Joint Venture an amount for
general overhead and administrative costs and management fees equal to three
percent (3%) of all Exploration Expenditures incurred.
 
14.6   The Manager and any affiliate of the Manager may enter into contracts
with the Joint Venture, provided that at the time of formation of any such
contract the term thereof, including the allocation of revenues, costs,
obligations and liabilities, are fair and reasonable, and that any charges made
by the Manager or its affiliates to the Joint Venture do not exceed the fair
market value therefor.
 
14.7   The Manager shall maintain or cause to be maintained the accounts for the
Joint Venture, to the extent and in such detail and at such places as the
Management Committee may determine, such books and records pertaining to the
Joint Venture and to the costs and expenses thereof and the performance of the
Manager hereunder, and to the receipt and disposition of proceeds from any joint
sales, as will properly reflect, in accordance with Canadian GAAP to the extent
applicable and not in conflict with the provisions hereof, all transactions of
the Manager in relation to the operation of the Joint Venture and the
performance of the Manager’s duties hereunder and all costs paid by the Manager
in the performance thereof and for which it will seek reimbursement, all of
which books and records shall be made available to the other party and the
Management Committee, upon reasonable notice and at all reasonable times, for
inspection, audit and reproduction. As soon as possible after the close of each
fiscal year of the Manager, all the books and accounts of the Manager relating
to the operation of the Joint Venture for such fiscal year shall be audited by
the auditors for the Optionee or such other auditors as the Management Committee
may determine at the expense of the Joint Venture and copies of the Report of
the Auditors shall be sent promptly to each party. Any claim against the Manager
relating to any transactions during the period covered by such audit shall be
made within one (1) years after such audit.
 
 
 
14

--------------------------------------------------------------------------------

 
 
14.8   The Manager shall propose the work programs and budgets following the
formation of the Joint Venture in accordance with the instructions of the
Management Committee. Each party shall have sixty (60) days from the date of
receipt of a program to notify the Manager as to whether it will participate at
its interest level or whether it will not participate. The participating
interest of a party which elects not to participate shall be proportionately
diluted in accordance with the dilution formula set out in paragraph 14.9. A
party which fails to so notify the Manager within the time required shall be
deemed to have elected to participate in a work program and shall be obligated
for its proportionate share of the cost of such work program. A party which
elects not to participate in a program shall not be subject to dilution to the
extent that the expenditures under such program exceed one hundred fifteen
percent (115%) of the budget for such program.
 
14.9  The dilution formula shall be as follows:
 
percentage participating interest of party Y = (A+B) x 100
C
 
Where:
 
A = deemed expenditures of party Y
B = actual expenditures of party Y
C = total expenditures (deemed and actual) of all parties
 
Deemed expenditures are assigned a value based on work done by the Optionee in
order to earn its participating interest. Thus, the deemed expenditures for the
parties shall be as follows:
 
If the participating interest of the parties Their deemed expenditures upon
formation of are: the Joint Venture shall be:
 
Optionee – 70% $750,000
Optionor – 30% $321,428
 
For the purpose of calculating B and C above, actual expenditures are those
expenditures made by a party after formation of the Joint Venture, provided that
such actual expenditures shall exclude costs made or incurred and included in
Exploration Expenditures prior to the day that the Management Committee gives
notice to the parties of the formation of the Joint Venture but paid subsequent
to formation of the Joint Venture.
 
14.10   Any Exploration Expenditures made or incurred by the Optionee in excess
of the Exploration Expenditures required to earn its interest in the Property
shall be credited to the Optionee’s contribution to the first work program after
formation of the Joint Venture and shall not automatically dilute the
participating interest of the Optionor on formation.
 
 
 
15

--------------------------------------------------------------------------------

 
 
14.11   The Management Committee shall propose and may amend the schedule for
preparation of a feasibility study, and shall have the right to review and
approve or reject the feasibility study or require it to be modified and to make
the production decision. The Manager shall have the right to prepare the
feasibility study unless otherwise determined by the Management Committee.
 
14.12   Each party shall be entitled to take in kind and separately dispose of
its share of products on any mine developed on the Property in accordance with
its participating interest. Any expenditure incurred in the taking in kind of
products by a party shall be borne by it. The division of products for the
purposes of this provision shall be conducted in a fair and equitable manner.
 
14.13   Prior to the formation of the Joint Venture, either party may give
notice to the other party that it wishes to enter into negotiations with a view
to settling the terms and conditions of a formal joint venture agreement
incorporating the provisions of this section 14 and such other provisions as the
parties may agree to incorporate into such agreement (a “Formal Joint Venture
Agreement”). As soon as reasonably practicable after delivery of such notice by
one party to the other, the parties shall enter into negotiations in good faith
to settle the terms of the Formal Joint Venture Agreement and shall use all
reasonable efforts to settle, execute and deliver the Formal Joint Venture
Agreement within six (6) months from the date of the notice, provided that if
for any reason a Formal Joint Venture Agreement is not settled, executed and
delivered within such time, this Agreement shall remain binding on the parties
and shall continue to govern the relationship and operation of the Joint
Venture.
 
15.    FORCE MAJEURE
 
15.1   If the Optionee or Sphere is at any time either during the Option Period
or thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, lock­outs, labor shortages, power shortages,
fuel shortages, fires, wars, acts of God, governmental regulations restricting
normal operations, shipping delays or any other reason or reasons, other than
lack of funds, beyond the control of the Optionee or Sphere, the time limited
for the performance by the Optionee or Sphere of its obligations hereunder shall
be extended by a period of time equal in length to the period of each such
prevention or delay, but nothing herein shall discharge the Optionee or Sphere
from its obligations hereunder to maintain the Property in good standing.
 
15.2   The Optionee or Sphere shall give prompt notice to the Optionor of each
event of force majeure and upon cessation of such event shall furnish to the
Optionor with notice to that effect together with particulars of the number of
days by which the obligations of the Optionee or Sphere hereunder have been
extended by virtue of such event of force majeure and all preceding events of
force majeure.
 
15.3   After the Commencement of Commercial Production prior to the formation of
the Joint Venture, the Optionee and Sphere shall work, mine and operate the
Property during such time or times as the Optionee and Sphere in their sole
judgment considers such operations to be profitable. The Optionee or Sphere may
suspend or curtail operations, both before and after Commencement of Commercial
Production, during periods when the products derived from the Property cannot be
profitably sold at prevailing prices or if an unreasonable inventory thereof, in
the Optionee's or Sphere’s sole judgment, has accumulated or would otherwise
accumulate.
 
 
 
16

--------------------------------------------------------------------------------

 
 
16.   CONFIDENTIAL INFORMATION
 
16.1   All information concerning this Agreement and any matters arising from or
in connection herewith (including all information relating to the Property
received by the Optionee from the Optionor) shall be treated as confidential by
the parties and shall not be disclosed by either party to any other person
(other than to an affiliate or to the directors, officer or employees of the
disclosing party or its affiliate or to any legal, accounting, financial or
other professional advisor of the disclosing party or its affiliate, provided
that such persons are under obligation to maintain confidentiality with respect
to such information) without the prior written consent of the other party, such
consent not to be unreasonably withheld, except to the extent that such
disclosure may be necessary for observance of applicable laws or stock exchange
listing requirements or for the accomplishment of the purposes of this
Agreement.
 
17.   ARBITRATION
 
17.1   All questions or matters in dispute under this Agreement shall be
submitted to binding arbitration pursuant to the terms hereof.
 
17.2   It shall be a condition precedent to the right of any party to submit any
matter to arbitration pursuant to the provisions hereof, that any party
intending to refer any matter to arbitration shall have given not less than 10
days prior notice of its intention to do so to the other party, together with
particulars of the matter in dispute. On the expiration of such 10 days, the
party who gave such notice may proceed to refer the dispute to arbitration as
provided in paragraph 17.3.
 
17.3   The Parties agree that, except as otherwise specifically provided in this
Agreement or expressly otherwise agreed to by the Parties, all disputes arising
out of or related to the negotiation, existence, performance, breach or
termination of this Agreement shall be finally determined by arbitration under
the then Commercial Arbitration Rules of the American Arbitration Association.
The exclusive places of arbitration shall be Elko or Reno, Nevada. Such
arbitration may be initiated by either Party by giving written notice to the
other Party. The decision of the arbitrator shall be rendered in writing with
all reasonable speed and shall be final and binding upon the Parties and shall
not be subject to appeal. Judgment on any award may be entered in any court
having jurisdiction over the person or property of the party against whom the
award is entered.
 
17.4   Unless the Parties agree otherwise, the arbitrator shall determine which
portion of the costs and expenses incurred in any such proceeding shall be borne
by each Party participating in such arbitration.
 
18.   TERMINATION OF MINING OPERATIONS
 
18.1   The Optionee and Sphere may permanently discontinue mining operations on
the Property at any time after the Commencement of Commercial Production prior
to the formation of the Joint Venture when in their opinion no further mining
operations can be economically carried out thereon. At such time, the Optionee
and Sphere shall dispose of all mining plant and equipment used on the Property,
effect all reclamation work as required by law, and otherwise dispose of the
Property as they think fit. Any purchaser of the Property after termination of
mining operations on the Property shall take the Property free and clear of all
claims by the Optionor. The accounts of the Optionee and Sphere relating to
their mining operations on the Property shall be audited by the auditors of the
Optionee as soon as practicable after the sale or disposition of all mining
plant, equipment and the Property, and completion of reclamation. Final
settlement of any payments and Royalty payable to the Optionor and Lessor shall
be effected without delay after receipt of the final audited statements. After
receipt of such final audited statements and payment of Royalty, if any, this
Agreement and the mutual obligations of the Optionee and Sphere and the Optionor
hereunder shall terminate.
 
 
 
17

--------------------------------------------------------------------------------

 
 
19.   NOTICES
 
19.1   Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be delivered,
telegraphed or telecopied to such party at the address for such party specified
above. The date of receipt of such notice, demand or other communication shall
be the date of delivery thereof if delivered or telegraphed or, if given by
telecopier, shall be deemed conclusively to be the next business day. Either
party may at any time and from time to time notify the other party in writing of
a change of address and the new address to which notice shall be given to it
thereafter until further change.
 
20.  GENERAL
 
20.1   This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.
 
20.2   No consent or waiver expressed or implied by either party in respect of
any breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.
 
20.3   The parties shall promptly execute or cause to be executed all documents,
deeds, assignments, conveyances and other instruments of further assurance and
do such further and other acts which may be reasonably necessary or advisable to
carry out fully the intent of this Agreement or to record wherever appropriate
the respective interest from time to time of the parties in the Property.
 
20.4   This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.
 
20.5   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada and the federal laws of the
United States applicable therein and shall be subject to the approval of all
securities regulatory authorities having jurisdiction.
 
20.6   Rule Against Perpetuities. As to any provisions in this Agreement,
Optionor and Optionee do not intend that there shall be any violation of the
Rule against Perpetuities or any rule relating to restraints upon alienation. If
any such violation should inadvertently occur, it is the intent and desire of
the parties hereto that the appropriate court shall reform such provision in
such a way as to approximate most closely the intent of the parties hereto
within the limits permissible under such Rule or related rule.
 
20.7   Acts in Good Faith. The Parties shall at all times during the currency of
this Agreement and after the termination or exercise of the Option, act in good
faith with respect to the other Party and shall do or cause to be done all
reasonable things within their respective powers which may be necessary or
desirable to give full effect to the provisions hereof.
 
 
 
18

--------------------------------------------------------------------------------

 
 
20.8   Severability. If any provision of this Agreement shall be invalid,
illegal or unenforceable in any respect under any applicable law, such provision
may be severed from this Agreement, and the validity, legality and
enforceability of the remaining provisions hereof shall not be affected or
impaired by reasons thereof and shall remain in full force and effect. Upon
determination that any term or other provision is invalid, illegal or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.
 
20.9   Wherever the neuter and singular is used in this Agreement it shall be
deemed to include the plural, masculine and feminine, as the case may be.
 
20.10   Counterparts. This Agreement may be executed in one or more
counterparts, each of which so signed, whether in original or facsimile form,
shall be deemed to be an original and bear the dates as set out above and all of
which together will constitute one and the same instrument.
 
20.11   Relationship of Parties. With the exception of the formation of the
Joint Venture, the rights, privileges, duties, obligations and liabilities, as
between the Parties, shall be separate and not joint or collective and nothing
herein contained shall be construed as creating a partnership, an association,
agency or subject as herein specifically provided, a trust of any kind or as
imposing upon either of the Parties any partnership duty, obligation or
liability. Neither Party is liable for the acts, covenants and agreements of the
other Party.
 
20.12   Further Assurances. The Parties shall sign such further and other
documents and do such further acts or things as may be necessary or desirable in
order to give full force and effect to this Agreement and every part hereof.
 
20.13   Amendment. This Agreement may not be amended or modified in any respect
except by written instrument signed by the Parties.
 
20.14   Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof whether written or
oral. The execution of this Agreement has not been induced by nor do the Parties
rely upon or regard as material, any covenants, representations or warranties
whatsoever not incorporated herein and made a part hereof.
 
20.15   Time. Time shall be of the essence in this Agreement.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
 

MEXIVADA MINING CORPORATION   SPARTAN GOLD, LTD.        [redfern_sig.jpg]  
 [whitmore_sig.jpg]
Name: Richard Redfern
Title: President
 
Name: William H. Whitmore Jr.
Title: President
                  SPHERE RESOURCES INC.            [stevens_sig.jpg]    
Name: Malcolm Stevens
Title: CEO
   

 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
SCHEDULE "A"
 
The Property is located in Elko County, Nevada USA
 
List of Claims of the Property
 
POKER FLATS PROPERTY, ELKO COUNTY, NEVADA
 

   
FILING
 
FILING
 
CLAIM NAME
LOCATION DATE
DATE
FILE NO.
DATE
FILE NO.
   
COUNTY
COUNTY
BLM
BLM
           
PF No. 1
10-Sep-08
16-Oct-08
604632
15-Oct-08
998550
PF No. 2
10-Sep-08
16-Oct-08
604633
15-Oct-08
998551
PF No. 3
10-Sep-08
16-Oct-08
604634
15-Oct-08
998552
PF No. 4
10-Sep-08
16-Oct-08
604635
15-Oct-08
998553
PF No. 5
10-Sep-08
16-Oct-08
604636
15-Oct-08
998554
PF No. 6
10-Sep-08
16-Oct-08
604637
15-Oct-08
998555
PF No. 7
10-Sep-08
16-Oct-08
604638
15-Oct-08
998556
PF No. 8
10-Sep-08
16-Oct-08
604639
15-Oct-08
998557
PF No. 9
10-Sep-08
16-Oct-08
604640
15-Oct-08
998558
PF No. 10
10-Sep-08
16-Oct-08
604641
15-Oct-08
998559
Poker Flats No. 11
6-Oct-08
16-Oct-08
604616
15-Oct-08
998560
Poker Flats No. 12
6-Oct-08
16-Oct-08
604617
15-Oct-08
998561
Poker Flats No. 13
10-Oct-08
16-Oct-08
604618
15-Oct-08
998562
Poker Flats No. 14
6-Oct-08
16-Oct-08
604619
15-Oct-08
998563
Poker Flats No. 15
6-Oct-08
16-Oct-08
604620
15-Oct-08
998564
Poker Flats No. 16
6-Oct-08
16-Oct-08
604621
15-Oct-08
998565
Poker Flats No. 17
6-Oct-08
16-Oct-08
604622
15-Oct-08
998566
Poker Flats No. 18
6-Oct-08
16-Oct-08
604623
15-Oct-08
998567
Poker Flats No. 19
6-Oct-08
16-Oct-08
604624
15-Oct-08
998568
Poker Flats No. 20
6-Oct-08
16-Oct-08
604625
15-Oct-08
998569
Poker Flats No. 21
6-Oct-08
16-Oct-08
604626
15-Oct-08
998570
Poker Flats No. 22
6-Oct-08
16-Oct-08
604627
15-Oct-08
998571
Poker Flats No. 23
6-Oct-08
16-Oct-08
604628
15-Oct-08
998572
Poker Flats No. 24
6-Oct-08
16-Oct-08
604629
15-Oct-08
998573
Poker Flats No. 25
6-Oct-08
16-Oct-08
604630
15-Oct-08
998574

 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE "B"
 
MINING LEASE
 
POKER FLATS property, Elko County, Nevada, USA
 
This Mining Lease (the “Agreement”), dated effective as of 3 December 2004, is
between Richard R. Redfern, 758 E. Thorpe Drive, Spring Creek, Nevada, 89815,
hereinafter referred to as “Redfern” and Mexivada Mining Corporation, a Nevada
Corporation, 491 4 th Street, Elko, Nevada 89801, hereinafter referred to as
“MEXIVADA”.
 
RECITALS
 
A.           Redfern owns certain unpatented mining claims situated in Elko
County, Nevada, which mining claims, otherwise known as the “Poker Flats”
Property, are more particularly described in Exhibit A attached to and made a
part of this Agreement (the “Redfern Claims” and “Property”).
 
B.           Redfern desires to lease the Redfern Claims to MEXIVADA for the
purposes of MEXIVADA’s exploring, developing and mining the Redfern Claims.
 
C.           MEXIVADA desires to lease the Redfern Claims from Redfern for
exploring, developing and mining under the terms and conditions of this
Agreement.
 
AGREEMENT
 
In consideration of an initial, non-refundable lease payment of US$10,000. (ten
thousand dollars, U.S.), to be paid at signing of this Agreement. This Agreement
is subject to the regulatory approval of the TSX Venture Exchange. Per this
lease payment and other valuable consideration, the receipt of which is hereby
acknowledged, and of the promises and covenants contained in this Agreement,
Redfern and MEXIVADA agree as follows:
 
1.           GRANT OF LEASE
Redfern leases the Redfern Claims exclusively to MEXIVADA and MEXIVADA leases
and takes the Redfern Claims from Redfern on the terms set forth in this
Agreement.
 
2.           TERM
 
a)           The term of this Agreement shall commence on the effective date set
forth above and shall continue for a term of twenty (20) years unless sooner
terminated, forfeited or surrendered, and so long thereafter as MEXIVADA extends
this Agreement as provided in Section 2(b) below.
 
b)           MEXIVADA may extend this Agreement annually after the primary
twenty (20) year term by tendering a non-refundable lease payment of $10,000
U.S. (Ten Thousand Dollars, U.S.) on or before the appropriate anniversary date
of each successive year.
 
 
 
21

--------------------------------------------------------------------------------

 
 
3.   USE OF REDFERN CLAIMS
 
Redfern grants to MEXIVADA the following rights during the term of this
Agreement (the exercise of which are “Operations”):
 
a.           the exclusive right to occupy the Redfern Claims, and to explore,
prospect, develop, mine and extract, whether by underground, surface, solution
mining or other methods, any and all metals, ores, minerals, mineral substances,
and materials of all kinds in, under, upon, and that may be produced from, the
Redfern Claims, including all dump ores, concentrates and precipitates (which
collectively are hereinafter referred to as “Products”) and to store, stockpile,
remove, ship, treat, process, sell and dispose of Products;
b.           the exclusive right to carry on general mining, milling and/or
refining operations pertaining to the Redfern Claims, or to other property owned
or controlled by MEXIVADA, on the surface of, or through underground and surface
mining operations on the Redfern Claims or on other property owned or controlled
by MEXIVADA;
c.           the exclusive right to construct, use and maintain in or upon the
Redfern Claims and the surface thereof such structures, mining machinery,
equipment, tools, ore bins, roads, shafts, inclines, tunnels, drifts, open pits,
leach pads, tailings ponds, pipelines, telephone lines, electric transmission
lines, water storage and transmission facilities and pipelines, concentrating,
milling or refining facilities, buildings, shops and other facilities as
MEXIVADA may deem necessary for Operations;
d.           the exclusive right to use any surface and underground water and
water rights now existing or subsequently discovered or developed in or upon
appurtenant to the Redfern Claims and to use all reciprocal rights which the
Redfern Claims may have with respect to other properties in the area;
e.           the right to do all other things which are incidental to or which
may be useful, desirable or convenient in MEXIVADA’s exercise of any or all of
the rights granted to MEXIVADA in this Agreement.
 
4.    POSSESSION AND INSPECTION OF REDFERN CLAIMS
a.           Redfern agrees that MEXIVADA, its employees and agents, may enter
upon and take immediate possession of the Redfern Claims and have the exclusive
and quiet possession thereof during the term of this Agreement. Redfern and
their agents and representatives shall have the right to enter upon the Redfern
Claims during normal business hours for the purpose of inspecting same. In the
exercise of the rights granted to Redfern pursuant to this Section 4(a), Redfern
and their agents and representatives shall not interfere with or obstruct the
Operations of MEXIVADA on the Redfern Claims.
b.           Redfern and their agents and representatives may enter upon the
Redfern Claims, and such entry shall be at their own risk and expense. Redfern
agrees to hold MEXIVADA its affiliated and direct and indirect parent
corporations and their respective directors, partners, officers, employees,
agents and corporate affiliates harmless from any and all loss or damage of any
nature or kind whatsoever in any way resulting from the entry of, presence on,
or activities of Redfern and their agents and representatives while on the
Redfern Claims.
 
 
 
22

--------------------------------------------------------------------------------

 
 
5.     LEASE PAYMENTS
 
In addition to the initial non-refundable lease payment made upon execution of
this Agreement, and upon regulatory approval, MEXIVADA shall pay to Redfern, in
non-refundable lease payments on or before each anniversary of the effective
date of this Agreement as Follows:
 
Due Date
Amount Due
First Anniversary date (12/3/2005)
$10,000
Each subsequent anniversary date
$10,000

 
The payments set forth in this Section 5 shall be made unless notice of
termination of this Agreement as set forth in Section 14 of this Agreement is
made to Redfern at least thirty (30) days prior to the anniversary date.
 
6.    PRODUCTION ROYALTY
a.           During the term of this Agreement, Redfern reserves and MEXIVADA
agrees to pay to Redfern a production royalty equal to 3.0% of Net Smelter
Returns (“NSR”) on all Products produced from the Redfern Claims on the terms
and subject to the conditions specified in Exhibit B to this Agreement (the “NSR
Royalties”).
 
b.           Purchase of Production Royalty. Each of the three percentage points
of the NSR may be purchased by MEXIVADA by payment by MEXIVADA to Redfern of a
lump sum of One Million Dollars (US$1,000,000.00) per percent NSR at any time
during the term of this Agreement.
 
7.     WORK COMMITMENT
 
There are no work commitments applied as a part of this Agreement.
 
8.    REPRESENTATIONS BY REDFERN
 
a.    Redfern represents and warrants to MEXIVADA that, subject to the paramount
title of the United States:
i)     Redfern is the sole owner of the Redfern Claims and holds good record
title to the Redfern Claims free and clear of all liens, encumbrances, leases,
royalties or agreements of any kind;
ii)     all of the Redfern Claims were properly located and monumented and all
filings and recordings necessary to locate the Redfern claims have been timely
and properly recorded in Elko County, Nevada and filed with the Nevada State
Office of the Bureau of Land Management;
iii)     all recording and service charges and location and maintenance fees
have been paid to maintain the filed Redfern Claims until August 31, 2011; and,
iv)     Redfern has no knowledge of any adverse environmental conditions,
hazardous waste, or outstanding reclamation obligations currently affecting the
Redfern Claims.
 
b.    Redfern has conducted no operations on the Redfern Claims and shall assume
no responsibility for environmental conditions, claims, demands or liabilities
arising out of or in connection with past operations on the Redfern Claims.
 
 
 
23

--------------------------------------------------------------------------------

 
 
9.    REPRESENTATIONS BY MEXIVADA
 
a.      MEXIVADA represents to Redfern that all work performed by MEXIVADA and
its employees, contractors and agents with respect to the Redfern Claims during
the term of this Agreement shall be done in accordance with good mining
practice. MEXIVADA shall comply with all applicable laws and regulations,
including environmental laws; provided, however, that MEXIVADA may contest in
good faith any such laws and regulations or any claims that MEXIVADA has not
complied with such laws and regulations. Subject to the provisions of this
Agreement, MEXIVADA assumes responsibility for the work done by it on the
Redfern Claims and specifically shall indemnify, defend and hold harmless
Redfern for and on account of claims, demands or liabilities arising out of or
in connection with Operations hereunder.
 
MEXIVADA represents that it shall pay for all labor performed upon or material
furnished to the Redfern Claims at the request of MEXIVADA, its employees,
contractors and agents and shall keep the Redfern Claims free and clear from any
and all liens of mechanics or materialmen in connection with services performed
and material supplied at MEXIVADA’s request.
 
b.      MEXIVADA does not make any express or implied covenant, agreement or
condition relating to any exploration for any minerals on, or development of,
the Redfern Claims or to the conduct or extent of any mining or other operations
on the claims. Whether or not any such exploration, development, mining or other
operations shall at any time be conducted and the nature, manner and extent
thereof shall be determined by MEXIVADA in its sole discretion.
 
10.     CLAIM MAINTENANCE FEES; ASSESSMENT WORK; AMENDMENTS AND RELOCATIONS
 
a.    Each year this Agreement is in effect, MEXIVADA agrees to make the mining
claim rental or maintenance fee payments required by federal law and state law,
or if it becomes necessary, to conduct assessment work, with respect to the
Redfern Claims, and to file and record such notices or affidavits as necessary
to maintain said claims. MEXIVADA agrees to pay the 2005 fees (both federal and
state) due on or before September 1, 2005 and file the affidavits as necessary
to maintain the Redfern Claims to noon on September 1, 2006 regardless of
whether or not MEXIVADA terminates this Agreement prior to September 1, 2005.
Each year thereafter that the Agreement is renewed, MEXIVADA agrees to pay the
required federal and state fees, or if it becomes necessary, to conduct
assessment work, and to file and record such notices or affidavits as necessary
to maintain said claims which become due on or before September 1 of that
agreement year, whether or not MEXIVADA terminates this Agreement prior to
September 1 of that agreement year. In addition, if MEXIVADA terminates this
Agreement within 120 days prior to September 1 of any agreement year after 2005,
MEXIVADA shall pay the required federal and state fees next due and to file and
record such notices or affidavits as necessary to maintain said claims for the
next one-year period following such termination of this lease agreement. If the
due date for payment of rental or maintenance fees or performance of annual
assessment work, or other annual claim maintenance requirements, changes to a
date or dates different than August 31 or September 1 of each year, then
MEXIVADA shall be responsible for the satisfaction of any such obligations as
specified above. No later than ten (10) days prior to the end of the assessment
year or thirty (30) days prior to termination of this lease agreement, MEXIVADA
shall provide evidence to Redfern that MEXIVADA has completed or will complete
such obligations as specified above.
 
 
 
24

--------------------------------------------------------------------------------

 
 
b.           If federal assessment work requirements are reinstated, or
independent state assessment work requirements are imposed, at any time during
the term of this Agreement, MEXIVADA shall perform or cause to be performed such
assessment work as required by law in order to maintain the unpatented mining
claims. With respect to such work, MEXIVADA shall during the term of this
Agreement record or file with the appropriate county and the Nevada State Office
of the Bureau of Land Management copies of the assessment affidavits or notices
as may then be required by law within the time prescribed for such recording or
filing. MEXIVADA shall have the right to perform the assessment work required
hereunder pursuant to a common plan of exploration, and continued occupancy of
each claim shall not be required. At the request of Redfern at any time after
July 1 of each assessment year, MEXIVADA shall provide evidence to Redfern that
MEXIVADA has completed or will complete the assessment work, if required, for
that assessment year by the end of the assessment year.
 
During the term of this Agreement, MEXIVADA may at its sole cost, as agent for
the benefit of Redfern: 1) amend or relocate any unpatented mining claim
included within the Redfern Claims; 2) locate any fractions and, 3) apply for
mining patents or mining leases or other forms of mineral tenure for any such
unpatented claims.
 
c.           MEXIVADA will provide to Redfern photocopies of all documents filed
or recorded by MEXIVADA with respect to this Section.
 
11.           AREA OF INTEREST PROVISIONS
 
An Area of Interest (“AI”) of two kilometres shall extend around and within the
Redfern Claims such that any unpatented lode mining claims staked and filed or
acquired by either Redfern or MEXIVADA shall be subject to the terms of this
Agreement, except that the production royalty retained by Redfern on mineral
rights acquired from a third party within the Al shall only be a 1% NSR, and
that the purchase of such 1 % NSR interest by MEXIVADA shall be included in the
first percent of NSR purchased hereunder by MEXIVADA from the Property as a
whole. Any patented mining claims or private property (“fee lands”) leased,
optioned, or purchased in any way by Redfern within the AI from third parties
unrelated to Redfern or MEXIVADA shall be included in this Agreement. Any
patented mining claims or private property (“fee lands”) leased, optioned, or
purchased in any way by MEXIVADA shall be subject to a 1% NSR production royalty
payable to Redfern and that the purchase of such 1 % NSR production royalty from
Redfern by Mexivada shall be included in the first percent of NSR purchased
hereunder by MEXIVADA from the Property as a whole.
 
12.           TAXES AND ASSESSMENTS
 
a.      So long as this Agreement shall remain in effect, MEXIVADA shall pay
when due all real property taxes and all taxes assessed against its personal
property and improvements placed upon the Redfern Claims, or any part thereof,
accruing after the effective date of this Agreement. Neither party shall be
responsible for taxes levied or assessed against the other based upon production
or income from the Redfern Claims. MEXIVADA shall at all times have the right,
at its option and sole cost, to contest in courts or otherwise, either in its
own name or in the name of Redfern, the validity or amount of any such taxes or
assessments, or to take such other steps or proceedings as MEXIVADA may deem
necessary to secure a cancellation, reduction, readjustment or equalization
thereof, before MEXIVADA shall be required to pay the same. MEXIVADA shall upon
request furnish to Redfern duplicate receipts of all such taxes or assessments
when paid. It is agreed that should Redfern receive tax bills or claims that are
the responsibility of MEXIVADA, the same shall be promptly forwarded to MEXIVADA
for appropriate action and if not so forwarded MEXIVADA shall not be responsible
for any delinquent payment charges or interest charges resulting from the late
payment of such taxes.
 
 
 
25

--------------------------------------------------------------------------------

 
 
b.      MEXIVADA shall have the right, at its option, to pay and discharge any
unpaid rentals or royalties, liens, or encumbrances against the Redfern Claims
or any interest therein, which arises out of an obligation of Redfern in
existence on the date of this Agreement, and MEXIVADA shall have the right, at
its option, to redeem the Redfern Claims from any foreclosure, judicial,
sheriff’s or tax sale caused by failure of Redfern or their predecessors to pay
any indebtedness secured by liens or encumbrances against the Redfern Claims.
Any such payments made by MEXIVADA, which were caused by and determined to be
the obligation of Redfern, may be credited against future production royalties,
but not advance minimum royalty payments, due Redfern hereunder with the same
effect as if such payment were actually made directly to Redfern.
 
13.           CONFIDENTIALITY AND REPORTING
 
During the term of this Agreement, MEXIVADA shall provide copies to Redfern of
all information or data obtained by MEXIVADA relating to the exploration,
development, or mining of the Redfern Claims; and said information shall be kept
confidential by Redfern and not disclosed to any third person without MEXIVADA’s
written consent, which consent shall not be unreasonably withheld; and provided
further that Redfern may disclose any such information to the extent required by
any governmental administrative or judicial rule, regulation, law or order
whether in connection with an initial public offering, private placement,
financing statement or otherwise; and provided further that Redfern may disclose
any such information to any third person contemplating the purchase of Redfern’s
interest in the Redfern Claims. Redfern will give to MEXIVADA, when possible,
reasonable prior notice of such disclosure.
 
14.           TERMINATION; PARTIAL RELINQUISHMENT
 
a.           MEXIVADA shall have the right to terminate this Agreement at any
time by giving Redfern notice in writing thirty (30) days prior to termination.
MEXIVADA shall be responsible for any outstanding environmental or reclamation
liabilities, all advance minimum royalties or production royalties as provided
in Section 5 above shall be paid in full to the date of termination, and all
annual holding fees which become due during the lease year and next due
following termination shall be paid as provided in Section 10(a) above.
 
b.           In addition to MEXIVADA’s right to terminate this Agreement as
provided in Section 14(a) above, if certain of the Redfern claims are found to
be invalid and non-relocatable, MEXIVADA may relinquish portions of the Redfern
Claims to Redfern at any time upon thirty (30) days written notice to Redfern,
and keep this Agreement in effect as to the remainder of the Redfern Claims.
Partial relinquishment will relieve MEXIVADA of any prospective obligations or
liabilities with respect to the relinquished portion in the same manner as would
termination of the Agreement as set forth in Section 14(a) above. Partial
termination will not diminish the advance minimum royalty payments as provided
in Section 5 above.
 
 
 
26

--------------------------------------------------------------------------------

 
 
c.           If MEXIVADA fully or partially terminates this Agreement, MEXIVADA
will promptly provide to Redfern, in good and recordable form, a release in
order to reconvey such interest or interests to Redfern. In any such release,
MEXIVADA will represent that the Redfern Claims are free and clear of liens or
encumbrances created by, through or under MEXIVADA.
 
d.           MEXIVADA shall have the right at any time prior to termination of
this Agreement or within twelve (12) months thereafter, whether such termination
is pursuant to Section 14 or otherwise, to remove any and all stockpiled
Products (as defined in Exhibit B) and all structures, buildings, machinery,
tools, equipment or other facilities placed by it on the Redfern Claims. Any
such structures, buildings, machinery, tools, equipment and other facilities not
removed prior to the expiration of said period of twelve (12) months shall be
deemed to be abandoned by MEXIVADA and shall become and remain the Property of
Redfern, unless Redfern asks MEXIVADA to remove such items, in which case
MEXIVADA shall have twelve (12) months from the date of such Notice to remove
the requested items from the Redfern claims. Any stockpiled Products (as defined
in Exhibit B) removed shall remain subject to the NSR Royalties.
 
15.       ACCESS TO INFORMATION
 
a.           Redfern shall make available to MEXIVADA, its employees and agents,
at MEXIVADA expense, as soon as practicable following execution of this
Agreement and at all times during the term of this Agreement, any and all maps
and other documents, drilling, exploration, mining and metallurgical test data,
development, title, geological and assay data and all other information which it
may have or may acquire pertaining to the Redfern Claims and other properties
within the AI.
 
b.           During the term of this Agreement, Redfern may, on a Quarterly
basis, visit MEXIVADA’s project offices and review and copy all data such as
drill logs, exploration information, assays, cross sections, and maps. As soon
as is practicable following the termination of this Agreement, MEXIVADA agrees
to provide Redfern with copies of all information relating to the Redfern Claims
not already provided in Section 13 above.
 
16.       DEFAULT
 
a.           In the event either party is in default in the observance or
performance of any of the covenants or obligations hereunder including, without
limitations, lease payments or production royalties, the non-defaulting party
shall give the defaulting party written notice of default, expressly denominated
as a “Notice of Default” and specifying the details of same.
 
b.           The defaulting party shall have fourteen (14) days from receipt of
such notice to remedy any default in payment of advance minimum royalty payments
or production royalties or payment in lieu of drilling. If payment of monies
specified above is not tendered within such fourteen (14) days, this Agreement
may be terminated immediately at the option of the non-defaulting party without
diminishing the payment obligations or limiting the remedies for failure to make
said payment. With respect to payment of claim maintenance fees or completion of
annual labor by the end of each assessment year as specified in Section 10(a)
above, the obligations must be completed by the end of the assessment year as
specified by law, and if not, the claims so affected shall be re-staked at the
sole cost of the defaulting party.
 
 
 
27

--------------------------------------------------------------------------------

 
 
c.           With respect to any other default, the defaulting party shall have
a reasonable time of not more than three (3) months within which to remedy such
default or, with respect to a default which cannot be cured within the three (3)
month period, to commence within the three (3) months such action as may be
necessary to remedy such default and to diligently prosecute such action until
the default is cured. Unless the defaulting party shall so comply, this
Agreement may be terminated at the option of the non-defaulting party upon
thirty (30) days written notice.
 
d.           In any action initiated pursuant to this Section 16, the prevailing
party shall be entitled to costs and fees, including reasonable attorneys’ fees.
 
17.           FORCE MAJEURE
 
All obligations of both parties, except payment of advance minimum royalties or
production royalties, shall be suspended while, but only as long as, a party is
prevented by matters beyond its reasonable control from complying with such
obligations in whole or in part as by strikes, lockouts, acts of God, explosion,
flood, epidemics, unavoidable accidents, inability to obtain permits, licenses,
or any necessary governmental or private authorization, any local, state or
federal law, regulation or order or any other matters beyond the reasonable
control of a party, whether similar to the matters herein specifically
enumerated or not and whether foreseeable or unforeseeable; provided, however,
that the party shall have, and continue to, in a timely and diligent manner to
remedy such cause; and provided, however, that performance shall be resumed
within a reasonable time after such cause has been removed; and provided further
that neither party shall be required, unwillingly, to adjust any labor disputes
or to question the validity or to refrain from judicially testing the validity
of any local, state or federal order, regulation or law.
 
18.           TITLE
 
a.           Redfern agrees that it will furnish to MEXIVADA, on request, all
abstracts and other title documents in his possession affecting the Redfern
Claims held by Redfern.
 
b.           MEXIVADA may take all action necessary at MEXIVADA’s expense
(including judicial proceedings) to cure any defect in title to the Redfern
Claims. Redfern agrees to cooperate with MEXIVADA in any such actions taken and
to execute all documents and to take such other action as may be reasonably
necessary to assist MEXIVADA. It is expressly agreed that should defects in the
title to any portion of the Redfern Claims not be curable, MEXIVADA may release
this Agreement as to such portions of the Redfern Claims as specified in Section
14(b) above and its rights and obligations hereunder shall immediately cease as
to such released portions.
 
c.           If any third party, including the United States, shall challenge
the validity or title to the Redfern Claims and if such a challenge arises from
Redfern’s conduct, MEXIVADA may at its expense and at its option, choose to
defend such title or validity; if such challenge arises from MEXIVADA’s conduct,
MEXIVADA shall at its expense defend such title or validity. If MEXIVADA chooses
to defend such title as a direct result of Redfern’s conduct, MEXIVADA may
recover reasonable costs and expenses from future production royalties.
 
 
 
28

--------------------------------------------------------------------------------

 
 
19.        SUBSEQUENT INTERESTS
 
a.           If Redfern or MEXIVADA assigns or transfers any interest in the
Redfern Claims, the assigning party shall give written notice thereof to the
other party. Any such assignment or transfer shall be subject and subordinate to
the rights and interests granted herein to the other party. Any such assignment
or transfer shall not affect or limit any obligation of the assigning party that
arose prior to the date of assignment or transfer. The provisions of this
Section 19(a) shall be incorporated in and made a part of each such instrument
of assignment or transfer.
 
b.           No change of owner of the Redfern Claims as permitted under this
Agreement shall be binding upon MEXIVADA until thirty (30) days after MEXIVADA
has received, from Redfern a copy of the recorded instrument to evidence the
change of ownership and to establish the right, title, or interest of the
claiming party and the extent thereof. Regardless of any ownership change, all
payments that MEXIVADA may make under this Agreement shall be made in accordance
with the terms of this Agreement. No change of ownership shall entitle any
person to receive payments in any manner different from those provided herein or
shall require MEXIVADA to separately sample, assay, or mill ore derived from any
portion of the Redfern Claims.
 
c.           In the event Redfern makes an assignment or transfer of the Redfern
Claims or their interest in this Agreement and payments under this Agreement
become payable to two or more parties, those parties shall appoint and shall
deliver to MEXIVADA a document executed by all of those parties that designates
the name and address of a single agent to whom MEXIVADA shall make all payments.
Until MEXIVADA receives such designation, MEXIVADA may withhold all payments
without interest. Payments withheld, if any, shall be deposited with the single
agent within twenty (20) days after MEXIVADA’s receipt of the designation.
MEXIVADA shall have no responsibility as to the division of payments among said
parties. If MEXIVADA makes a payment or payments in accordance with the
provisions of this Section 19, it shall be conclusively deemed that such payment
or payments have been received by Redfern.
 
20.      NOTICES AND PAYMENTS
 
Notices shall be in writing and all notices and payments shall be delivered
either a) personally; b) by United States mail, postage pre-paid, registered or
certified; or c) by reputable commercial courier service for next day delivery;
or d) by facsimile transmission, and addressed or transmitted as follows:
 
If to Redfern:
 
Richard R. Redfern
1982 Ruby View Drive
Elko, Nevada 89801
Telephone: 775-738-6701
Facsimile: 775-738-6705
 
If to MEXIVADA:
MEXIVADA Mining Corp.
475 Howe Street, Suite 1018
Vancouver, B.C., Canada V6C 2B3
Telephone: 775-738-6701
Facsimile: 775-738-6705
 
 
 
29

--------------------------------------------------------------------------------

 
 
All payments shall be made to Richard R. Redfern. If mailed or deposited with a
commercial carrier, as specified above, notices and payments shall be effective
upon being mailed or deposited, respectively. If delivered personally, notices
and payments shall be effective upon receipt. If sent by facsimile transmission,
notices shall be effective on the next business day after transmission.
 
The parties may change the place to which notice or payment is to be delivered
by giving written notice to the other party in the manner described hereinabove.
 
21.      ARBITRATION
 
a.           Binding Arbitration. The Parties agree that, except as otherwise
specifically provided in this Agreement or expressly otherwise agreed to by the
Parties, all disputes arising out of or related to the negotiation, existence,
performance, breach or termination of this Agreement shall be finally determined
by arbitration under the then Commercial Arbitration Rules of the American
Arbitration Association. The exclusive places of arbitration shall be Elko or
Reno, Nevada. Such arbitration may be initiated by either Party by giving
written notice to the other Party. The decision of the arbitrator shall be
rendered in writing with all reasonable speed and shall be final and binding
upon the Parties and shall not be subject to appeal. Judgment on any award may
be entered in any court having jurisdiction over the person or property of the
party against whom the award is entered.
 
b.          Costs of the Arbitration. Unless the Parties agree otherwise, the
arbitrator shall determine which portion of the costs and expenses incurred in
any such proceeding shall be borne by each Party participating in such
arbitration.
 
22.      MISCELLANEOUS
 
a.          Enurement. This Agreement shall enure to the benefit of and be
binding upon the Parties and each of their successors and permitted assigns, but
no other Person. Subject to the provisions of Section 19, this Agreement may be
freely assigned by either party.
 
b.          Recording. The parties agree that this Agreement shall not be filed
or recorded in the county in which the Redfern Claims are located.
Simultaneously, with the execution of this Agreement, Redfern and MEXIVADA will
execute a memorandum of Agreement, which will be of the minimum detail necessary
to invoke the protection of the recording statutes of the State of Nevada, and
such memorandum shall be recorded.
 
c.          Rule Against Perpetuities. As to any provisions in this Agreement,
Redfern and MEXIVADA do not intend that there shall be any violation of the Rule
against Perpetuities or any rule relating to restraints upon alienation. If any
such violation should inadvertently occur, it is the intent and desire of the
parties hereto that the appropriate court shall reform such provision in such a
way as to approximate most closely the intent of the parties hereto within the
limits permissible under such Rule or related rule.
 
 
 
30

--------------------------------------------------------------------------------

 
 
d.          Relationship of Parties. The rights, privileges, duties, obligations
and liabilities, as between the Parties, shall be separate and not joint or
collective and nothing herein contained shall be construed as creating a
partnership, an association, agency or subject as herein specifically provided,
a trust of any kind or as imposing upon either of the Parties any partnership
duty, obligation or liability. Neither Party is liable for the acts, covenants
and agreements of the other Party.
 
e.          Acts in Good Faith. The Parties shall at all times during the
currency of this Agreement and after the termination or exercise of the Option,
act in good faith with respect to the other Party and shall do or cause to be
done all reasonable things within their respective powers which may be necessary
or desirable to give full effect to the provisions hereof.
 
f.          Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect. Upon determination that any term or other provision is invalid,
illegal or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.
 
g.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada and the federal laws of the
United States applicable therein.
 
h.          Further Assurances. The Parties shall sign such further and other
documents and do such further acts or things as may be necessary or desirable in
order to give full force and effect to this Agreement and every part hereof.
 
i.            Amendment. This Agreement may not be amended or modified in any
respect except by written instrument signed by the Parties.
 
j.          Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof whether written or
oral. The execution of this Agreement has not been induced by nor do the Parties
rely upon or regard as material, any covenants, representations or warranties
whatsoever not incorporated herein and made a part hereof.
 
k.          Counterparts. This Agreement may be executed in several counterparts
by original or telefacsimile signature, each of which so executed shall be
deemed to be an original and such counterparts together shall constitute one and
the same document.
 
l.            Time. Time shall be of the essence of this Agreement.
 
 
 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have executed these presents as of the Effective
Date first above written (3 December 2004).
 
“Redfern”
 
 
“Richard R. Redfern”         
Richard R. Redfern
 
 
“M EXIVADA”
 
“Stuart W. Rogers”         
MEXIVADA Mining Corporation
Stuart W. Rogers
Treasurer
 
 
 
STATE OF NEVADA )
 
COUNTY OF ELKO )
 
This instrument was acknowledged before me on December 3, 2004, by RICHARD R..
REDFERN.
 
 
“Marianne Eardley”      
NOTARY PUBLIC
 
PROVINCE OF BRITISH COLUMBIA ):
 
This instrument was acknowledged before me on July 14, 2005, by STUART W.
ROGERS, as Treasurer of MEXIVADA MINING CORPORATION, a Nevada corporation.
 
“Kenneth L.H. Embree”      
NOTARY PUBLIC
 
 
 
 
32

--------------------------------------------------------------------------------

 
Exhibit A
 
REDFERN CLAIMS
 
 
 
Claim Names
Number
 BLM Serial

 
 
Poker Flats Nos. 1-25, 40-43
NMC 842249,842250, 859680-859702, 859717-859720
 
Poker Flats Nos. 1-10 Located in Section 18, T. 31 N., R. 54 E., Elko County,
Nevada, U.S.A.
 
Poker Flats Nos. 11-25 Located in Section 14, T. 31 N., R. 53 E., Elko County,
Nevada, U.S.A.
 
Poker Flats Nos. 40-43 Located in Section 26, T. 31 N., R. 53 E., Elko County,
Nevada, U.S.A.
 
 
 
 
 
33

--------------------------------------------------------------------------------

 
EXHIBIT B
 
REDFERN CLAIMS
 
NET SMELTER RETURNS
 
A.        ET SMELTER RETURNS FOR BULLION. MEXIVADA and Redfern agree that
NetSmelter Returns shall be paid to Redfern according to the provisions of this
Exhibit B in a timely manner for fine gold and/or silver bullion or 'dore’
bullion (collectively, “Bullion”) produced from the Redfern Claims during each
calendar quarter as “production” is defined in Section A.3 below, regardless of
whether MEXIVADA actually sells such Bullion to a third party during such
calendar quarter. The Net Smelter Returns calculation described in this Section
A shall be applied if Products are produced from the Redfern Claims in the form
of Bullion.
 
1.           Net Smelter Returns Calculation. For Bullion, Net Smelter Returns
shall mean the quantity of recoverable fine gold or silver contained in the
Bullion produced (as defined in Section A.3 below) from the Redfern Claims
during each calendar quarter, multiplied by its average price (as calculated
under Section A.2 below) less 1% of such amount for reimbursement to MEXIVADA
for all costs associated with refining the Bullion, insuring the Bullion,
transporting the Bullion to the place of sale, marketing the Bullion and the
amount of all taxes imposed upon or in connection with the Bullion, excepting
federal and state income tax. If the actual amount of fine gold or silver
actually recovered from the Bullion differs from the amount determined at the
time the Bullion is produced, the amount of royalty paid will be adjusted in the
next calendar quarter to reflect the overpayment or underpayment that resulted
from such difference.
 
2.           Price. The price for Bullion shall be the average of the closing
prices for gold or silver on the New York Commodity Exchange (“COMEX”) for the
calendar quarter in which gold or silver is produced from the Redfern Claims.
The average gold and silver prices for each calendar quarter shall be determined
by dividing the sum of all the daily prices in U.S. dollars per troy ounce, as
posted during the calendar quarter, by the number of days that prices were
posted. The posted price shall be obtained from The Wall Street Journal or other
reliable source agreeable to both parties.
 
3.           Definition of Production. For the purposes of this Exhibit B,
production of Bullion shall be defined as follows:
 
a.     when Bullion is processed within the Redfern Claims at a smelter or
refinery owned or controlled by MEXIVADA, Bullion shall be deemed to have been
produced from the Redfern Claims on the date MEXIVADA completes the final
process necessary for the mineral product to be in saleable form;
 
b.           when Bullion is processed off the Redfern Claims at a smelter or
refinery owned or controlled by MEXIVADA, Bullion shall be deemed to have been
produced from the Redfern Claims on the date MEXIVADA completes the final
process necessary for the mineral product to be in a saleable form;
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
c.           when Bullion is sold to a third party smelter or refiner or another
purchaser as final product, Bullion shall be deemed to have been produced from
the Redfern Claims when credited to MEXIVADA’s account by such purchaser; or
 
d.           when Bullion is smelted or refined at a smelter or refinery not
owned or controlled by MEXIVADA, under an arrangement whereby MEXIVADA retains
title to the resultant Bullion, the Bullion shall be deemed to have been
produced from the Redfern Claims on the date of final settlement by MEXIVADA
with the smelter or refiner.
 
B.      NET SMELTER RETURNS FOR OTHER PRODUCTS. MEXIVADA and Redfern agree that
Net Smelter Returns shall be paid to Redfern according to the provisions of this
Exhibit B in a timely manner for all Products other than Bullion that are
produced from the Redfern Claims during a calendar quarter, as “production” is
defined in Section B.3 below. Such other products shall include without
limitations concentrates, precipitates, slags, carbon fines, or any other final
product derived from metalliferous ores, except Bullion (collective, the “Other
Products”). Other Products shall not include rock, dirt, limestone, or similar
materials used by MEXIVADA in its Operation. The Net Smelter Returns calculation
described in this Section B shall be applied if Products are sold, transferred
or transported directly from the Redfern Claims in the form of Other Products.
 
1.           Net Smelter Returns Calculation. For Other Products Net Smelter
Returns shall mean the total price received by MEXIVADA (as calculated in
Section B.2 below) for the Other Products produced from the Redfern Claims (as
production is defined in Section B.3 below) during each calendar quarter, less
5% of such amount for reimbursement to MEXIVADA for all costs associated with
insuring the Other Products, Transporting the Other Products from the Redfern
Claims to the place of sale or transfer, marketing the Other Products and the
amount of all taxes imposed upon or in connection with the Other Products,
excepting federal and state income taxes.
 
2.           Price. For sales to nonaffiliated entities in arms’ length
transactions, the price for Other Products shall be the actual amounts received
by MEXIVADA for the sale of Other Products, including all credits and bonuses.
For sales or transfers to affiliates of MEXIVADA, or purchasers or transferees
owned or controlled by MEXIVADA, the price for Other Products shall be the
greater of the account amounts received by MEXIVADA , including all credits and
bonuses, or the fair market value of the Other Products had they been sold or
transferee in an arms’ length transaction with a nonaffiliated purchaser.
Provided, in all cases, that if MEXIVADA has not sold Other Products within
twelve (12) months of the date upon which they were produced, the Other Products
will be deemed to have been sold at the fair Market value of the Other Products.
 
3.           Definition of Production. For the purposes of this Exhibit B,
production of Other Products shall be defined as follows:
 
a.       when Other Products are processed by MEXIVADA on the Redfern Claims at
a facility owned or controlled by MEXIVADA, Other Products shall be deemed to
have been produced from the Redfern Claims on the date MEXIVADA completes the
final process necessary for the mineral product to be sold in a salable form;
 
 
 
35

--------------------------------------------------------------------------------

 
 
b.           when Other Products are processed off the Redfern Claims, either at
a facility owned or controlled by MEXIVADA or a third party facility, Other
Products shall be deemed to have been produced from the Redfern Claims on the
date the Other Products are removed from the Redfern Claims; or
 
c.           when Other Products are sold, transferred or transported directly
from the Redfern Claims in a crude or unprocessed state, Other Products shall be
deemed to have been produced from the Redfern Claims on the date the Other
Products are removed from the Redfern Claims.
 
C.           OTHER COSTS. Except as specifically set forth herein, MEXIVADA
shall not deduct any costs of mining, milling, leaching or any other processing
costs incurred by MEXIVADA in the determination of the Net Smelter Returns, and
provided, in all cases, if raw ore is transported from the Redfern Claims to be
processed, no transportation or added processing costs incurred by MEXIVADA
shall be deducted in the determination of the Net Smelter Returns.
 
D.           PAYMENT OF NET SMELTER RETURNS ROYALTY
 
1.      Payment. The amount of Net Smelter Returns royalty due Redfern shall be
payable in the following alternative manners, depending upon the Product
produced:
 
a.           For Bullion, the Net Smelter Returns royalty payable to Redfern
shall be calculated by multiplying the dollar amount determined in accordance
with Section A.1 above by the percentage of the Net Smelter Returns to which
Redfern is entitled under Section 6 of this Agreement. Payment shall be made
within forty-five (45) days after the end of each calendar quarter in which
Bullion is produced.
 
b.           For Other Products, the Net Smelter Returns royalty, payable to
Redfern, shall be calculated by multiplying the dollar amount determined in
accordance with Section B.1 above by the percentage of Net Smelter Returns to
which Redfern is entitled under Section 6 of this Agreement. Payment shall be
made within forty-five (45) days after the end of each calendar quarter in which
the Other Products are Produced.
 
2.        Data; Statements; Examination of Records.
 
a.           MEXIVADA shall provide to Redfern data describing the date on which
Products are produced from the Redfern Claims, the Product produced, the
shipment dates, and the quantity shipped. Final settlement data, identifying
shipments and the quantity of shipment, shall be provided to Redfern as received
by MEXIVADA, but not less frequently than annually. Each payment of Net Smelter
Returns royalty to Redfern shall be accompanied by a statement showing the basis
for calculating the Net Smelter Returns royalty and copies of all data relating
to the royalty calculation (including, but not limited to, settlement sheets
used in calculating the royalty).
 
b.           Each statement rendered and Net Smelter Returns amount paid by
MEXIVADA may at Redfern’s written request given to MEXIVADA within six (6)
months following the delivery of such statement or payment, be verified by
Redfern and its agents and representatives from the financial and production
records maintained by MEXIVADA. The verification shall be at Redfern’s sole risk
and expense and shall be conducted so as not to interfere or conflict with
Operations. All statements rendered and Net Smelter Returns royalty paid shall
conclusively be presumed to be correct and accepted by Redfern as rendered or
paid unless Redfern timely requests verification in accordance with the
provisions of this Section.
 
 
 
36

--------------------------------------------------------------------------------

 
 
Commingling. MEXIVADA may commingle Products produced from the Redfern Claims
with similar product from other properties. If MEXIVADA engages in such
commingling, MEXIVADA shall establish procedures for determining the
proportional amount of the total metal content in the commingled ores and
concentrates attributable to the input from each of the properties, so that
production royalties applicable to ores produced from each of the properties
from which ores are commingled may reasonably be determined. The procedures to
be used by MEXIVADA shall represent standard industry practice for ores and
processes similar to those encountered or used in connection with the Redfern
Claims.
 
4.        Marketing. Redfern agrees that MEXIVADA shall have the exclusive right
to market and sell to third parties all Bullion produced from the Redfern
Claims, including without limitation the forward sale of Bullion on the
commodity markets and the repayment of gold loans. Redfern shall have no right
to participate in any hedging or price protection activities of MEXIVADA,
including any sales of Bullion by MEXIVADA on the commodity market, nor shall
Redfern otherwise share in any profits or losses received by MEXIVADA as a
result of MEXIVADA’s marketing or hedging activities.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
37

--------------------------------------------------------------------------------